Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 7-11, 14-16, 23-27, 29-37 are pending in this application.


Response to Arguments

Applicant’s cancelation of claims 1-6 and 17-22 has rendered the outstanding rejection moot.  The 35 U.S.C. 103 rejection of claims 1-6 and 17-22 has been withdrawn. 



Allowable Subject Matter

Claims 7-11, 14-16, 23-27, 29-37 are allowed over the prior art of record.

Nagarai teaches a method for processing data stream queries by aggregating queries to be executed on a data stream, at least one of the queries performing sets of aggregation operations on attribute values (see [0008]).  A query plan for the received queries is then generated (see [0042], “query plan generation identical measure attributes, aggregate operators, and time periods, and then apply our query processing techniques to each subset” identifying “identical measure attributes” represents identifying aggregation that is redundant).  The identified redundant aggregation operations are removed by instantiating intermediate aggregation function as a replacement (see [0062] – [0068], “To reduce the number of hash operations...instantiates a few intermediate aggregates...this uses them to compute the various” input variables, [0068], where “intermediate aggregate that covers all the aggregates” of associated input variable represents removing the identical aggregates and replacing with intermediate aggregate operation, [0085], where “For a pair of aggregates A,B” determine “it is more beneficial in this case to delete A from the tree” where delete Aggregate A also represents removing the aggregation).  The removal of redundant operations and replacement with intermediate aggregation function represents an insertion of aggregation operation into a modified query plan (see [0062] – [0068], “it is easy to see that each intermediate aggregate B.sub.j can be used to compute any aggregate A.sub.i .di-elect cons. A that it covers (that is, A.sub.i .OR right. B.sub.j). This is because all the group-by by making a single pass over the result tuples for B.sub.j and inserting them into the hash table for A.sub.i, aggregate A.sub.i can be computed”, [0068], in effect “instantiate a single intermediate aggregate that covers all the aggregates” for associated input variable where instantiated single intermediate aggregate represents inserted adaptive aggregation operator). 

Achanta teaches a method of optimizing batched queries by identifying records of interest including at least one join operation among the batched queries (see col. 2 lines 9-39, “execution of group-by operations and...join operations”).  The records of interest may include complex derived data values that may be presented in a view for use by a query and that may be generated, at least in part, by aggregating data from a plurality of records in base data tables. Views that present comprehensive access to the base data and to derived data may be generated by performing one or more join operations between tables and/or views that individually present more narrow segments of the data warehouse. An aspect of the present invention involves the realization that, given appropriate conditions, which will be described below, an optimized version of a comprehensive view may be generated in response to a query, allowing for greatly reduced consumption of system resources and greatly increased response time for very large and complex queries (see col. 2 lines 9-60).  Properties of the queried data are identified including at least one aggregation property comprises a set of aggregation properties, the set of aggregation properties comprising at least a splitability property, the splitability property indicating that the at least one adaptive aggregation operator is inserted below one side of the at least one join operation (see Fig. 6, determine operation on data requiring “segmentation, of the records into mutually exclusive categories” representing splitability property, col. 15 line 40 – col. 16 line 44, Fig. 7B, “where a ‘GroupBy Pushdown’ optimization, also known as a ‘Join Pushdown Through Group-By’ may be performed” and where pushing down “execution of the join operations to before...that of the ‘group-by’ operations that calculate the aggregated views” represents inserting group-by operations below one side of join operation).

The prior art of record does not expressly teach, alone or in combination with each other, a method comprising: receiving a query plan, the query plan comprising a set of query operations, the set of query operations including at least one aggregation; analyzing the query plan to identify an aggregation; determining that the aggregation is duplicate-insensitive; inserting at least one adaptive aggregation operator in the query plan based at least in part on an analysis of a particular query operation from the query plan, the least one adaptive aggregation operator comprising a child aggregation operator, the child aggregation operator being inserted below a build side of a hash join in which a join build operator has a hash link below the join build operator; and providing a modified query plan based at least in part on the inserted at least one adaptive aggregation operator in the query plan.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENSEN HU/Primary Examiner, Art Unit 2169